11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Allen Glenn Thomas,                          * From the 259th Court
                                               of Jones County,
                                               Trial Court No. 022100.

Vs. No. 11-12-00121-CV                       * June 12, 2014

Texas Department of Criminal Justice-        * Per Curiam Memorandum Opinion
Institutional Division, et al.                 (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

            This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, we
reverse the trial court’s order of March 31, 2010, that declared Allen Glenn Thomas to
be a vexatious litigant. We affirm the trial court’s April 9, 2012 final judgment
dismissing Allen Glenn Thomas’s claims.